        Case 2:20-cr-00337-GMN-NJK Document 40 Filed 08/31/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Ronald Allen Class, Jr.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-337-GMN-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Second Request)
14   RONALD ALLEN CLASS, JR.,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Andrew Wong, Assistant Federal Public Defender, counsel for Ronald Allen Class, Jr., that the
21   Sentencing Hearing currently scheduled on September 8, 2021 at 10:00 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel needs additional time to review the presentencing report with
25   Mr. Class and prepare sentencing arguments.
26          2.      The defendant is in custody and agrees with the need for the continuance.
       Case 2:20-cr-00337-GMN-NJK Document 40 Filed 08/31/21 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the second request for a continuance of the revocation hearing.
 3        DATED this 31st day of August, 2021.
 4
 5   RENE L. VALLADARES                            CHRISTOPHER CHIOU
     Federal Public Defender                       Acting United States Attorney
 6
 7      /s/ Andrew Wong                               /s/ Daniel J. Cowhig
     By_____________________________               By_____________________________
 8   ANDREW WONG                                   DANIEL J. COWHIG
     Assistant Federal Public Defender             Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
        Case 2:20-cr-00337-GMN-NJK Document 40 Filed 08/31/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-CR-337-GMN-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     RONALD ALLEN CLASS, JR.,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Wednesday, September 8, 2021 at 10:00 a.m., be vacated and continued to Wednesday,
12   November 3, 2021, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13          DATED this 31
                       ___ day of _____________,
                                     August      2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
